DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/02/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the rules of each model" in line 4.  There is insufficient antecedent basis for this limitation in the claim, as while the claim previously recites first and second models, it does not recite that such models comprise rules.  Claims 2-7 are rejected as depending from claim 1 and under the same rationale.  Claims 8 and 15 recite a similar limitation and are rejected under the same rationale.  Claims 9-14 and 16-20 are rejected as depending from claims 8 and 15, respectively, and under the same rationale.

Claim 1 recites the limitation "each individual constituent rule of the representation of the second model and the conflict representation" in line 10.  There is insufficient antecedent basis for this limitation in the claim, as while the claim previously recites “representing…[the] second [model] using a representation” and “generating…a conflict representation”, the claim does not previously recite that either of the representations comprise individual constituent rules.  Claims 2-7 are rejected as depending from claim 1 and under the same rationale.  Claims 8 and 15 recite a similar limitation and are rejected under the same rationale.  Claims 9-14 and 16-20 are rejected as depending from claims 8 and 15, respectively, and under the same rationale.

Claim 1 recites the limitation "the identified one or more constituent intents" in lines 13 and 16.  There is insufficient antecedent basis for this limitation in the claim, as the claim does not previously recite a step of identifying one or more constituent intents, and does not previously recite one or more constituent intents.  Claims 2-7 are rejected as depending from claim 1 and under the same rationale.  Claims 8 and 15 recite a similar limitation and are rejected under the same rationale.  Claims 9-14 and 16-20 are rejected as depending from claims 8 and 15, respectively, and under the same rationale.

Claim 5 recites the limitation “the exclusive disjunction between the first and second models”.  There is insufficient antecedent basis for this limitation in the claim, as the claims do not previously recite an exclusive disjunction as claimed.  Claims 11 and 18 recite a similar limitation and are rejected under the same rationale.

Claim 6 recites the limitation “the exclusive disjunction between the conflict ROBDD and each individual constituent rule of the ROBDD of the first model”.  There is insufficient antecedent basis for this limitation in the claim, as the claims do not previously recite an exclusive disjunction as claimed.  Claims 13 and 20 recite a similar limitation and are rejected under the same rationale.

Claim 6 recites the limitation "each individual constituent rule of the ROBDD of the first model".  There is insufficient antecedent basis for this limitation in the claim, as while the claim previously recites a first model ROBDD, the claim does not previously recite that such a ROBDD comprises individual constituent rules.  Claims 13 and 20 recite a similar limitation and are rejected under the same rationale.

Allowable Subject Matter
Claims 1-20 are objected to as being allowable if amended to overcome the above rejections under 35 U.S.C. 112.

The following is a statement of reasons for the indication of allowable subject matter:

The closest prior art is Mohanram (U.S. Pat. App. Pub. 2018/0351818).

Regarding exemplary claim 1, Mohanram disclosed a method comprising:
receiving first and second models of network intents (receiving models, e.g., Li, Ci, Hi, ¶[0151]; models derived from L-model representing intents, i.e., network intents, ¶[0166]);
representing each of the first and second models using a representation unique to the rules of each model (representing network intent models as ROBDDs, where each ROBDD is unique to input rules, ¶[0168]);
identifying whether an equivalence conflict exists between the representations of the first and second models (checking, i.e., identifying, formal equivalence between two ROBDDs for possible conflicts, i.e., equivalence conflict, ¶[0171]-[0172]);
generating, in response to a positive result of the identifying, a conflict representation that encodes areas of conflict between the unique representations of the first and second models (building, i.e., generating, a conflict ROBDD i.e., conflict representation, encoding areas of conflict between the input ROBDDs, ¶[0171]-[0172]);
calculating an intersection between each individual constituent rule of the representation of the second model and the conflict representation, the intersection reflecting an equivalence failure between the first and second models (calculating the intersection between each constituent rule of a model and a conflict ROBDD to produce conflict rules, ¶[0173]; conflict rules corresponding to equivalence failures, claim 1); and
generating an event for external consumption, the event based at least in part on the equivalence failure, the granularity of the equivalence failure, and the identified one or more constituent intents (generating events for external consumption corresponding to conflict rules, ¶[0175]).

The prior art of record does not teach, suggest, or render obvious the specific method, system, and product as set forth in the Specification, ¶[0163]-[0182], Fig. 4, and recited in independent claims 1, 8 and 15, in particular comprising:
receiving first and second models of network intents, the second model being derived from the first model;
determining the granularity of the equivalence failure and the identified one or more constituent intents (claim 1, emphasis added; similarly recited in claims 8 and 15).

	These limitations, in conjunction with the other limitations of the independent claims, are allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R MANIWANG whose telephone number is (571)270-7257. The examiner can normally be reached 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571) 272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH R MANIWANG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441